Warren E. Burger: We will hear arguments next in Pasadena City Board against Spangler. Mr. Neal you may proceed whenever you are ready.
Phil Caldwell Neal: Mr. Chief Justice and may it please the Court. This is a school desegregation case. The central issue it presents is whether a School District that has been in compliance with the desegregation decree for an extended period of time is entitled to release or at least to an opportunity to attempt new and different solutions to the problems of integration and educational quality. And that issue in turn, I would suggest may require some further consideration of what are the ultimate objectives of judicial remedies in desegregation cases. And I would say what the case does not involve, the case does not involve the question of the extent at which compulsory busing may be used as part of the desegregation order and it does not involve issues of the de jure versus de facto segregation. The case arises on a petition that was made in the District Court by the School Board for modification of the Court’s original desegregation order. That order had been issued in 1970. The petition for modification was made in 1974. The fourth year of compliance with the degree. The School Board is now completing its sixth year of compliance with the decree. The Court of Appeals for the Ninth Circuit affirmed the District Court’s denial of relief by a divided vote and with three quite divergent opinions. To review the facts as briefly as possible, the case began on the complaint of individual parents, alleging unlawful segregation in the high schools of Pasadena. The United States intervened and broadened the case to include all the schools in the district. After hearing, the District Court found that the School Board over a number of years had engaged in a variety of acts and omissions that tended to accentuate and perpetuate the segregated character of the District Schools which fundamentally was based as you might expect on the racial residential patterns in the city. The sufficiency of those findings to establish a predicate for a de jure as distinguished from de facto segregation is not under challenge here. On the basis of those findings, the District Court ordered the board to come forward with a plan that would meet the requirement that no school in the district have a majority of any minority students. The racial composition of the district at that time was 58% white, 30% black and 12% other minorities. At the time the petition for relief was filed, the figures were 44% white, 40% black, and 16% other minority. The plan that was adapted which is referred to in the record as the Pasadena Plan, divided the district into four somewhat irregular, elongated zones, each having a racial balance that matched that of the district as a whole. And within each of this four zones, school attendant’s areas were established, some of them non-contiguous, to produce in each school approximately the same racial balance. That required busing for about 50% of the elementary pupils, 52% of the junior high pupils and 27% of the high school pupils. That plan was put into operation for the school year beginning in the fall of 1970. The adoption of the plan and particularly the failure of the School Board to appeal the District Court’s order, generated a great deal of opposition and controversy in Pasadena. At first there was a recall election which failed to achieve the required two-thirds majority, but then there were successive of elections of new board members that resulted overtime in creating a board that had pledged itself to seek modification of the plan. And I might say that the issues in the election campaigns centered on opposition to force busing support for neighborhood schools and also emphasize concern about the quality of education in the Pasadena Schools and the problem of the declining white population in the city. And the theme that was constantly reiterated in the election campaigns was that there must be better ways and that there were better ways or the better ways would be found to achieve integration in the plan that the Court had ordered. I think it should be said here that there was never at any time, any violence or resistance on the part of the parents, children, or the School Board to carrying out the order. This was a city where so far as the operation of the plan was concerned, everything went smoothly.
Potter Stewart: What is it, a five-member School Board or seven?
Phil Caldwell Neal: Five-member School Board.
Potter Stewart: And they are elected for the terms of how long?
Phil Caldwell Neal: Three years I think it is.
Potter Stewart: And not all five at the --
Phil Caldwell Neal: Not all.
Potter Stewart: It is a staggered term?
Phil Caldwell Neal: It is a staggered term, yes.
Potter Stewart: Two years.
Phil Caldwell Neal: I am advised to two-year term Mr. Justice Stewart. Well, in 1971 the newly elected, the first of the newly elected board members proposed a modified plan to the board and this was the beginning of a series of plans that were considered by the School Board over time for changing the plan that had been ordered by the Court. I think it is also important to stress here that it was explicitly contemplated from the beginning that if and when the board agreed on a new plan, that plan was going to be submitted to the District Court for permission to proceed. It was never suggested in any way that the board’s action in the meantime should be anything other than full compliance and cooperation with the existing plan. Now, the first two versions of the modified plan were not adapted, but ultimately in December of 1973, the board agreed on a third version and it was that plan that was submitted to the District Court in early 1974. The board’s petition to the Court sought two different kinds of relief. The first was that the School District be relieved of judicial supervision on the ground that it had become a unitary school system in the constitutional sense. And second, if that relief were not granted that the decree be modified and I will address myself first to the request for relief from active supervision, all these relief was denied. The board’s position in the District Court as well as here is that it has by its compliance for the then period of four years and now six years met the appropriate standard for release from detailed judicial supervision of school desegregation. This Court has not yet spoken on what that standard is. However, the School District has met what appears to be the standard that has been followed in other courts, notably in the Fifth Circuit were the problem has been faced repeatedly. And it is not the standard that respondent, the United States urged in those cases. The board’s proof on this point consisted essentially of a stipulation at the beginning of a trial in which the respondents, in which the government stipulated without qualification that there have been no violations of the decree of which it was aware during the period of the plan's operation. The individual respondents qualified that stipulation in minor respects that I will mention in a moment. The District Court relied on only one circumstance as indicating lack of compliance with its judgment, with its order. That was a fact that over the four-year period in which the plan had been in operation, five elementary schools had developed minor deviations from the no majority of the minority requirement. Those were deviations that were due to demographic changes in those districts and the government, indeed both respondents agree that until the hearing itself, until the course of the hearing before the District Judge, no one had supposed that the Court Order required annual redistricting to correct for minor changes in the racial balance that resulted from shifts in population. The District Court expressed a contrary view during the course of the hearing itself and that was the only circumstance relied on by the District Court as indicating a departure from the Court Order. There was another fact that was adverted to in the hearing and has been referred to in the briefs here, namely that in the case of five administrative appointments of an acting and temporary character, the School Board had not gone through the detailed personnel procedures that were spelled out in the plan and which indeed were part of the Pasadena School System's existing procedures. The board was under the understanding that it was not compelled in acting in temporary appointments to go through these procedures. Once again, during the course of the hearing before the District Court, the judge said that it was his opinion that they had to. The board promptly proceeded to initiate procedures for permanent appointments to replace these acting appointees following the detailed procedures. After the opinion and order that are our concern here, were handed down, contempt proceedings were initiated, although the Court made no reference to this matter in its decision denying relief, contempt proceedings were initiated, centered on the point that the board, although it had began the process of reappointment had not immediately vacated these five administrative positions. And once again, it was in the course of these proceedings that the District Court made clear that that was what he had wanted and he held the board in contempt for not having vacated and that order is pending in the Ninth Circuit Court of Appeals on appeal. Now, that second incident did not figure as I say in the District Court’s action. We believe that no substantial reason has been offered for not according the Pasadena School Board the same relief from judicial supervision that has been found appropriate in numerous other cases. We submit that the government, although it appears to advocate that general standard has not offered here any substantial reasons for not applying it to the Pasadena School Board. There seems to be a suggestion among others in the government’s brief that the very fact that the School Board was applying for a modification of the decree of the plan, somehow a reason for finding that it was not entitled to be released from active supervision because that would suggest that the plan would change after the release. We suggest that is a very paradoxical kind of reason, that the whole purpose for contemplating termination of active regulation and substituting a general injunction in the form that other courts have done is to permit the School Board to have flexibility in arranging its affairs and if it were expected to go on indefinitely with the Court Order plan, it would not be any point in ever bringing these proceedings to a termination. Now, in the case of the Pasadena School Board, some subsequent events have underscored the importance at some point in time, bringing this detailed judicial supervision to a conclusion and that concerns the so called Audubon matter which has subsequently come to the Court in a different form, Mr. Justice Rehnquist granted a stay in December in this other matter because of the pendency of this case. That matter arose out of the Pasadena School District’s fundamental school’s program. One of the things that the School Board had done since the beginning of this whole proceeding was to establish a number of so-called fundamental schools, emphasizing traditional teaching and including such fundamentals as this Court helps keep alive that is to say they require the school teachers to wear coats and ties in the classrooms and the emphasis is upon rigorous teaching of basic educational subject. The evidence so far is that the School Board has had considerable success in this program in elevating the achievement of students in the program both white and black, but particularly with the minority students. At the time the District Court denied relief in this proceeding, it expressed the view that the Board could accomplish whatever it wanted to in the way of its special programs, including the fundamental program under the existing decree. A year later, the proposed to establish a new fundamental school this one in a predominantly black section of Pasadena for the purpose, both of making it easier on a black students who were presently attending the fundamental schools voluntarily and being bused to long distances and secondly in order to attract more black students in that neighborhood into a fundamental school. Fundamental School Program is entirely voluntary and it maintains strict racial balance both in the voluntary school and in ascending school so there is absolutely no question here about racial balance or departing from the decree in that respect.
Warren E. Burger: When you use the term racial balance Mr. Neil, in this context precisely what do you embrace?
Phil Caldwell Neal: The District Court’s order required no school have a majority of any minority and it is that requirement that I refer to, given the very close racial balance in the district that requirement in the case of Pasadena comes very close to a requirement that each school mirror the racial composition of the district.
Warren E. Burger: Of the entire district?
Phil Caldwell Neal: Of the entire district. Yes.
Warren E. Burger: And was that part of his original order?
Phil Caldwell Neal: That was his original order. That was the heart of his original order.
Warren E. Burger: And do you regard that as having been modified by the majority, minority standard that you refer to?
Phil Caldwell Neal: No, that is the standard. It has been the standard from the beginning and that has not been modified and the School Board in this proceeding requested modification, really requested disillusion of that requirement because given the close racial balance in the district that was increasingly hard to comply with. So that the district as it now stands is really under an order to maintain in every school a racial balance that is very close to the racial balance in the district. You cannot depart very much from 40% without going over the 50% that the injunction forbids.
Warren E. Burger: Is that not being incompatible with the standard done by this Court in the Swann case?
Phil Caldwell Neal: Yes sir.
Warren E. Burger: That racial balance is now a constitutional requirement?
Phil Caldwell Neal: Yes sir, that is our fundamental contention on that part of the petition for modification that seek to eliminate the no majority of a minority requirement.
Lewis F. Powell, Jr.: Mr. Neal, the Solicitor General’s brief as I read it states that the racial balance pushed in the order in the 1970 decree was modified by the opinion of the Court of Appeals to the Ninth Circuit, Solicitor General’s brief on page 28?
Phil Caldwell Neal: I know they say that Mr. Justice Powell, but if one reads the opinions of the Court of Appeals, it is very difficult to get that out of them clearly.
Lewis F. Powell, Jr.: Any modification ever made of the 1970 decree?
Phil Caldwell Neal: No sir and the Court of Appeals merely affirmed the District Court’s order which denied everything that it had been asked for. The Court of Appeals did not modify the order. It is perfectly clear from the Audubon school matter which came on after the Court of Appeals' opinions were handed down that the District Court regards the no majority of the minority requirement as still in force and indeed as still requiring constant readjustment to maintain the required balance in the several schools.
Lewis F. Powell, Jr.: Well, Mr. Neal, was there any contempt for violation of the 1970 decree?
Phil Caldwell Neal: No, the only contempt matter related to these administrative appointments that I referred to earlier.
William H. Rehnquist: Should not the annual adjustment argument, cannot you at least make argument that it was settled by the language of Judge Ely’s opinion with Judge Chamber's concurrence in it?
Phil Caldwell Neal: I think you could argue that the annual readjustment part was settled Mr. Justice Rehnquist, but I think Judge Ely’s opinion as Judge Wallace said, Judge Ely’s opinion clearly contemplated that the general requirement of no majority of a minority would go on indefinitely. So there is no majority of the Court of Appeals on that point and I think with deference that the government is stretching things when it suggested there is no need for relief in this case because the Court of Appeals has already taken care of the problem.
Byron R. White: But the point that is that the blacks became a majority in the School District, the majority of the students in the public schools were --
Phil Caldwell Neal: They are not yet a majority --
Byron R. White: But the point they are I suppose the condition would be impossible?
Phil Caldwell Neal: Well that is right, impossible then, very difficult now.
Byron R. White: But even so, even it was very, very difficult or impossible now, it might be that the most relief you could ask would be for that particular part of the decree to be modified?
Phil Caldwell Neal: Well, that is one of our requests for modification.
Byron R. White: You should go much further than that. Do you think the decree should be lifted entirely?
Phil Caldwell Neal: Well, I think there must come a time, I think that is a fundamental question this Court needs to face, it certainly has happened in other Districts, but it cannot well be I suggest that a School District is to operate indefinitely under the detailed supervision of the judge. And if I can just finish on the Fundamental School thing, the ironic outcome of that was that the District Judge enjoined the formation, not only of this fundamental school, but if any others until the board was able to satisfy him that they had gone through all kinds of calculations would make this the least disruptive choice possible.
Byron R. White: (Inaudible)
Phil Caldwell Neal: Well, Your Honor our position is that there is no basis for -- supposing that the lifting of this decree would result in a lot of all black and all white schools, the School District had proposed an alternative plan and I would like to spend several minutes discussing what the alternative plan was. The District Court rejected that on the ground that it involved freedom of choice. What the Board wanted to do was something that could be regarded as very creative and enterprising and forward looking. They wanted to take each one of these zones that it has been establish by the decree and make them fluid zones without attendance areas and by trying to provide incentives in differentiated schools, every school differentiated to draw students voluntarily away from their neighborhood schools and into an integrated situation. Now, that is experimental. It is bold perhaps. They had some solid basis for believing it might work because of the great success they had had with this fundamental schools in drawing blacks and whites into an integrated school and the School Board said let us try it and give it a chance to work. And I would suggest that if we knew that the board could succeed, if we could look back and see the Pasadena School Board having had success with this plan, it would have been much more progress toward the ultimate goal of Brown versus Board of Education and everything since than if the board simply went along indefinitely under this compulsory racial balancing decree. That really is the ultimate irony of the case, I think because this School Board had gone along passively, and merely carried out the Court’s decree and made no effort to develop the innovative programs that it did and the fundamental school program and no effort to come back and seek relief from the decree, there would come a time when it was released from the Court’s order. And at that point I suppose it could have gone back to some perfectly neutral attendance zone system done by computer perhaps that would have resulted in a lot of segregation because of the residential pattern and only helped things along the fringes. Whereas the actual plan of the board has pressed for here is one that might ultimately produce much more integration than that kind of an acceptable plan would do and I would suggest that that kind of an objective comes closer to the long stated goal of having not black schools and not white schools, but just school than a mere caring forward indefinitely of the no majority of a minority requirement. So our submission is that the result reached by the District Court in refusing to relinquish jurisdiction, in refusing to modify the no majority requirement would seem to be squarely interface of this one decision and in dismissing out of hand, the board's request for an alternative plan is a perversion of the function of equity in school desegregation cases. Thank you.
Warren E. Burger: Thank you. Mr. Solicitor General.
Robert H. Bork: Mr. Chief Justice and may it please the Court. My brother Neal says that the central issue here is whether a school system that has been in compliance with the decree for some considerable period of time may be released from that decree eventually and allowed to try other plans. Were that, I think the only issue here, there would be no disagreement between us. Petitioner’s argument actually derives such power that it has from the argument of questions that are not before the Court. They do it in two ways. One is by arguing about what the District Court said and did, rather than where the Court of Appeals decision placed the case. And secondly, by arguing about events that had occurred since the District Court’s opinion and judgment and those are not before the Court either. What is before the Court we suggest is a rather narrow case. The question presented is whether the Court of Appeals was required as a matter of law and upon the facts as they stood in 1974, not upon the facts as they stand today, to order the District Court to relieve petitioners from judicial supervision altogether or in the alternative to let them put into plan for voluntary desegregation. The short answer I believe is that the Court of Appeals might perhaps have done so, but it certainly was not required as a matter of law to do so. What it did do was clerical miss that we think under the law as it now stands. They were in the Pasadena system acts of de jure segregation by the school system. In response, the District Court entered the order under discussion here. That decree was not appealed when it was entered in 1970, but the argument is now made that it was subsequently shown to be illegal by the decision of this Court in the Swann case and should have therefore been terminated in 1974. We think we can show that the Swann decision does not make the decree illegal. The Swann case says that no particular decree of racial mix or balance is a matter of substantive constitutional right and we agree with that. Nobody in this case claims that it is. Swann did not say, however, that an equitable decree designed to produce a unitary school system could never under any circumstances start as a matter of remedy from a particular degree of racial mixing. As a starting point, such a decree is unexceptionable under existing law. Though the --
Warren E. Burger: I thought that Swann in its memo said that an inquiry under what was the existing balance was the starting point of the inquiry? I had no inference that that could be the end?
Robert H. Bork: That is Mr. Chief Justice --
Warren E. Burger: You have to take a census first to know whether there was any problem at all, but once have taken that census, perhaps we can address that the first thing in the morning.[Court adjourned]